DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 4/26/2022.
 
Claim Rejections - 35 USC § 103
Claims 1, 5, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Immel (US 2015/0152310) in view of Schoelkopf (US 2011/0097255).
With respect to claims 1, 5 and 6, Immel discloses a polyester composition comprising 15-70 wt % polyester and 0.01-15 wt % talc (page 13, claim 1).  Immel discloses that the talc has d50 of 0.5-10 μm (paragraph 0066) and BET surface area of 5-25 m2/g (paragraph 0068).
Immel does not disclose d25 of the talc.
Schoelkopf discloses talc particles prepared by homogenizing and wet milling talc and teaches that surface area of talc particles is adjusted depending on milling time and particle size is controlled by homogenizing time (paragraph 0019).  Therefore, such properties are readily adjusted and controlled.  Table 7 exemplifies particles which have been subjected to both wet milling and homogenizer treatment having surface area of 6.9-12.5 m2/g, D50 of 5.7-17.5 μm, D25 of 3.8-9.8 μm , and D75 of 8.8-30.5 μm.  While Schoelkopf does not include examples which meet all of the claimed requirements, Shoelkopf can be relied upon as generally teaching suitable particle sizes for talc particles and expected d25, d75, and d95 values.
Given that both Immel and Shoelkopf disclose talc useful in polymers compositions and further given that Shoelkopf discloses particle sizes D50, D25, and D75 that overlap with claimed ranges and can be controlled by adjusting homogenizing time, it would have been obvious to one of ordinary skill in the art to utilize a talc meeting claimed surface area and size requirements from the teachings of Immel and Shoelkopf—absent a showing of criticality for the claimed combination of properties.
With respect to claim 8, Schoelkopf discloses that the talc is prepared by wet milling (paragraph 0093).
With respect to claim 10, Immel discloses that the composition includes 15-70 wt % polyester and 0.01-15 wt % talc (paragraphs 0018-0020), which provides for an amount of talc based on polyester of up to 100 phr.
With respect to claim 11, Immel discloses adding carbon black (paragraph 0042).

Claims 1, 4-6, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2008/0097021) in view of Schoelkopf (US 2011/0097255).
With respect to claims 1, 4, 6, 10-12, and 20, Krueger discloses a rubber blend for inner liner of vehicle tires comprising 5-70 phr delaminated talc having D50 of 4-8 μm, BET surface area of 10-40 m2/g, and lamellarity index of 3-15 and 10-100 phr carbon black (abstract).  Although Krueger’s d50 endpoint of 8 μm may not be the same as claimed d50 of 8.5 μm, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a talc with d50 of 8.5 μm.
	Krueger does not disclose d25 of the talc.
Schoelkopf discloses talc particles for use in barrier applications (paragraph 0080) prepared by homogenizing and wet milling talc and teaches that surface area of talc particles is adjusted depending on milling time and particle size is controlled by homogenizing time (paragraph 0019).  Therefore, such properties are readily adjusted and controlled.  Table 7 exemplifies particles which have been subjected to both wet milling and homogenizer treatment having surface area of 6.9-12.5 m2/g, D50 of 5.7-17.5 μm, D25 of 3.8-9.8 μm , and D75 of 8.8-30.5 μm.  While Schoelkopf does not include examples which meet all of the claimed requirements, Shoelkopf can be relied upon as generally teaching suitable particle sizes for talc particles used in articles having barrier properties and for how to obtain such particle sizes.
Given that both Krueger and Shoelkopf disclose talc useful in barrier compositions and further given that Shoelkopf discloses particle sizes D50, D25, and D75 that overlap with claimed ranges and can be controlled by adjusting homogenizing time, it would have been obvious to one of ordinary skill in the art to utilize a talc meeting claimed surface area and size requirements from the teachings of Krueger and Shoelkopf—absent a showing of criticality for the claimed combination of properties.
With respect to claim 5, Schoelkopf fails to disclose the D95 of the exemplified talc, however, one of ordinary skill in the art would have expected that or to have obviously obtained the talc of Schoelkopf meeting claimed D95 because it obviously meets claimed requirements D50, D75, and D25 which all represent size distribution and represent a trend of increasing particle from D25 to D50 to D75, a trend that would be expected to continue to relatively higher values of D95.
With respect to claim 8, Krueger discloses that the talc is prepared by a wet process (paragraph 0034).  While the wet process may not including a milling step, the limitation in the claim is a product-by-process limitation where the talc is prepared by a wet milling process.  It is the examiner’s position that a talc prepared by a wet process is the same as or obvious from a talc prepared by a wet process that includes milling—absence evidence to the contrary.
With respect to claim 13, the exemplified inventive example comprising 100 parts rubber, 54 phr carbon black, and 30 phr delaminated talc.  Given approximate density of rubber of 1 g/cc, carbon black of 1 g/cc, and talc of 2.7 g/cc, volume percent of talc and carbon black is calculated as 39 wt %.
With respect to claim 14, Krueger fails to disclose the oxygen transmission rate, however, discloses low air permeability and that the composition exhibit “high air tightness” (Table 2, paragraph 0055).
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a composition having low oxygen transmission rate because Krueger discloses high air tightness.
With respect to claim 15, the tensile strength of an example comprising talc 2(C) is 6.3 (Table 2).  While this example does not include the same talc as claimed, it would have been obvious to one of ordinary skill in the art to obtain a composition for inner liner having claimed tensile strength given such a tensile strength is suitable and desired for the inner liner of Krueger.
With respect to claim 16, the elongation at break of inventive example 4(I) is 848 % (Table 2).  While this example does not include the same talc as claimed, it would have been obvious to one of ordinary skill in the art to obtain a composition for inner liner having claimed elongation at break given such an elongation at break is suitable and desired for the inner liner of Krueger.
With respect to claims 17 and 18, the stress value (modulus) at 100% of inventive example 4(I) is 0.93 and the modulus at 300% is 2 MPa (Table 2).  While this example does not include the same talc as claimed, it would have been obvious to one of ordinary skill in the art to obtain a composition for inner liner having claimed modulus at 100% and modulus at 300% given such modulus at 100% and modulus at 300% are suitable and desired for the inner liner of Krueger.
With respect to claim 19, Krueger discloses that the Shore A hardness of the inner liner blend is adjusted to less than 50 (paragraph 0044).  While this example does not include the same talc as claimed, it would have been obvious to one of ordinary skill in the art to obtain a composition for inner liner having claimed Shore A hardness given such a Shore A hardness is suitable and desired for the inner liner of Krueger.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that Krueger does not disclose a talc having d50 ranging from 8.5-12 μm and (B) that Schoelkopf does not exemplify a talc having claimed d50, d25, and BET surface area and therefore cannot be relied upon to teach d25.
With respect to argument (A), although Krueger’s d50 endpoint of 8 μm may not be the same as claimed d50 of 8.5 μm, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a talc with d50 of 8.5 μm.
With respect to argument (B), while Schoelkopf does not include examples which meet all of the claimed requirements, Shoelkopf can be relied upon as generally teaching suitable particle sizes for talc particles used in articles having barrier properties and for how to obtain such particle sizes and surface areas.  Schoelkopf teaches that surface area of talc particles is adjusted depending on milling time and particle size is controlled by homogenizing time (paragraph 0019).  Therefore, such properties are readily adjusted and controlled.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn